Citation Nr: 1447804	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran now resides in Michigan and the Detroit, Michigan RO has jurisdiction over the claim.

In July 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability for the purpose of VA disability compensation.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in November 2006.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19. 473, 484-86 (2006) (notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Board has reviewed the September 2009 and July 2012 VA examination reports and finds that they are adequate for a decision in this matter because the examiners reviewed the claims file; considered the Veteran's lay assertions and current complaints; conducted requisite audiology tests; provided a diagnosis; and provided opinions, supported by detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board accordingly finds the evidence sufficient to decide the claims.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  

Analysis

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As a threshold matter, in order to prevail in a service connection claim, there must be a current disability.  For the reasons explained below, the Board finds that there is not a current hearing loss disability as defined by VA regulation.  Accordingly, entitlement to service connection for right ear hearing loss disability is not warranted.

The Veteran's service records show that on the entrance audiogram in April 2002, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 0,0,0,0 and 0 decibels.  On an audiogram in March 2005, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 10, 5, 0, 0, and 5 decibels.  On an audiogram in March 2006, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were -5, 5, -5, -10, and 0 decibels.

A June 2009 Audiological Consult note reflects that the Veteran underwent a Distortion Product Otoacoustic Emission (DPOAE) screening which showed absent or reduced outer hair cell function for essentially 4000 Hertz to 8000 Hertz.  Normal sloping to severe sensorineural hearing loss for the right ear was found at 6000 Hertz ascending to moderate severe sensorineural hearing loss at 8000 Hertz.

On VA audiological examination in September 2009, the Veteran stated that he suffered hearing loss due to a mortar attack while in service.  He noted that he was exposed to noise from artillery fire and vehicles.  He also noted recreational noise from music and mowers.  

On an audiogram, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 0, 5, -5, 5 and 20 decibels.  The speech discrimination score in the right ear was 94 percent.  

The audiologist determined that the Veteran did not have hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The audiologist did note that the Veteran has sensorineural hearing loss; however, this hearing loss occurred above 4000 Hertz.  He noted that the hearing loss at the 6000 Hertz puretone threshold was at least as likely as not caused by or a result of the acoustic trauma from the mortar explosion.  

He also noted that the Veteran frequently showed false positive responses when no tones were present.  He stated that this could easily create the impression that the Veteran's right ear hearing sensitivity was normal at 6000 Hertz at the time of separation, when it was not.

On VA audiological examination in July 2012, the audiogram showed that the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear were 5, 5, 0, 15, and 25 decibels.  The speech discrimination score in the right ear was 100 percent.  

The audiologist determined that the Veteran had sensorineural hearing loss beginning at 6000 Hertz.  He noted that the moderately severe to severe high frequency sensorineural hearing loss above 4000 Hertz was at least as likely as not caused by or a result of the acoustic trauma from the mortar explosion.  

He also noted that the Veteran's July 2009 DPOAE results showed that the he sustained cochlear outer hair cell damage above 4000 Hertz in his right ear.  The audiologist stated that these results were consistent with the puretone audiograms which showed sensorineural hearing loss above 4000 Hertz in the right ear.  

The Board concludes that service connection for right ear hearing loss disability is not warranted.  Despite the presence of reduced hearing acuity at 6000 Hertz, the medical evidence of record does not establish that the criteria for a hearing loss disability under 38 C.F.R. § 3.385 are met.  The record clearly shows that the Veteran does not have a right ear hearing loss disability as defined by VA regulation.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran believes that his current degree of hearing loss is sufficient to warrant service connection, his opinion as to the diagnosis or etiology of a hearing loss disability is not competent medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a lay person, the Veteran does not have specialized training sufficient to render a diagnosis of hearing loss based on audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The preponderance of the evidence is against the claim for service connection for a right ear hearing loss disability.  The Veteran's hearing impairment does not meet the criteria for a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  Accordingly, the claim of service connection must be denied.  38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.  




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


